UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6309



RICHARD A. MASSENBURG,

                                           Petitioner - Appellant,

          versus

WARDEN, Greensville Correctional Center,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-95-857)


Submitted:   May 16, 1996                   Decided:   June 6, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Richard A. Massenburg, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the magistrate judge's order denying

relief on his 28 U.S.C. § 2254 (1988) petition.* We have reviewed
the record and the magistrate judge's opinion and find no revers-

ible error. Accordingly, we deny a certificate of appealability

and dismiss the appeal on the reasoning of the magistrate judge.

Massenburg v. Warden, No. CA-95-857 (E.D. Va. Feb. 8, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




     *
      The parties consented to the exercise of jurisdiction by a
magistrate judge under 28 U.S.C.A. § 636(c)(l) (West 1993).
                                2